DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 “wherein the first edge [see annotations] of the face of the at least one protrusion is located closer to the first flow path forming member [1] than the first surface [2a -distance between 2a and first edge is relatively short, i.e. along the triangular side], and 6wherein the first surface is located closer to the first flow path forming member than the second edge of the face of the at least one protrusion”  The specification does NOT disclose the first edge [see annotations] of the face of the at least one protrusion is located closer to the first flow path forming member [1] than the first surface [2a - ].  The specification does not explicitly and teach this relationship and only the drawings can be used for support.  However, Fig. 2 does not show that the first edge is closer, but rather the opposite as the distance between 2a and first edge is relatively short compared to the distance between the first edge and 1.

    PNG
    media_image1.png
    321
    526
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-166409 in view of Trefny et al (2015/0013305) and  KR 20110072150, Andreadis et al (2008/0196414) and Freeborn et al “Swept-Leading-Edge Pylon Effects on a Scramjet Pylon-Cavity Flameholder Flowfield” and/or Pan et al “Experimental investigation of combustion mechanisms of kerosene-fueled scramjet engines with double-cavity flameholders”  and optionally in view of JP 2017-160873.

    PNG
    media_image2.png
    511
    833
    media_image2.png
    Greyscale

 JP 2017-166409 [see annotations] of the IDS teaches:  A scramjet engine comprising: a first flow path forming member 40; a second flow path forming member 15 provided opposite to the first flow path forming member; a first fuel injection device 60; wherein a flow path is formed between the first flow path forming member and the second flow path forming member, wherein the flow path includes:  an upstream region 15 [or upstream thereof]; a turbulence formation region [circa 60] to which compressed air MA is introduced from the upstream region; and a combustion region 32 that is located downstream of the turbulence formation region and where combustion using the compressed air is to be carried out,   wherein the second flow path forming member comprises: a first surface that faces the upstream region; and at least one protrusion 60 located in the turbulence formation region so as to be in contact with a downstream end of the first surface, the at least one protrusion 60 protruding toward the first flow path forming member and having a face 64 that faces downstream, wherein the first fuel injection device 30a is configured to inject fuel into the compressed air via a first fuel nozzle 30a provided on the face of the at least one protrusion, wherein the face 64 of the at least one protrusion comprises: a first edge; and a second edge located farther from the first flow path forming member than the first edge [see annotations], wherein a length of the first edge of the face [L1] of the at least one protrusion is the same as a width [Wp] of the at least one protrusion at the downstream end [line along 62a, 66a] of the first surface, wherein the length of the first edge of the face of the at least one protrusion is the same as a length of the second edge of the face of the at least one protrusion,  	wherein the second flow path forming member is formed with a cavity located in the combustion region, wherein the cavity comprises: a bottom surface 32; and an downstream surface connected to a downstream side end of the bottom surface;  wherein the second flow path forming member comprises a second surface 18 [see annotations], located downstream of the at least one protrusion 60, and wherein a distance between the second surface and the first flow path forming member [annotated “H”] is larger than a distance between the first surface and the first flow path forming member [H2];   wherein a top end of a front wall 32 of the cavity is connected to the second surface 18, and wherein an upstream side end of the bottom surface of the cavity is connected to a bottom end of the front wall of the cavity 32;    A flying object comprising the scramjet engine according to claim 1;  wherein the second flow path forming member further comprises a second surface 18 [see annotations] located downstream of the at least one protrusion 60, wherein a distance “H” between the second surface 18 and the first flow path forming member 40 is larger than a distance H2 between the first surface 16 or 17 and the first flow path forming member, and wherein the at least one protrusion 60 is in contact with an upstream end of the second surface 18; wherein the at least one protrusion comprises a plurality of protrusions arranged in a direction crossing the flow path; 	 wherein the plurality of protrusions comprises a first protrusion 60 and a second protrusion 60, wherein the second flow path forming member further comprises: a second surface 18 [see annotations] located downstream of the plurality of protrusions, a third surface 66 located between the first protrusion and the second protrusion to connect the first surface and the second surface; wherein a distance between the second surface and the first flow path forming member “H” is larger than a distance between the first surface and the first flow path forming member H2, and wherein the first protrusion and the second protrusion protrude from the third surface 66 toward the first flow path forming member;	wherein the first protrusion and the second protrusion are in contact with a downstream end of the first surface 17 and an upstream end of the second surface 18: wherein the first edge [see annotations] of the face of the at least one protrusion is located closer to the first flow path forming member 40 than the first surface [to the same extent disclosed by applicant], and 6wherein the first surface 15 [H2] is located closer to the first flow path forming member than the second edge of the face of the at least one protrusion [see annotations, H2<H]; wherein the length of the second edge of the face of the at least one protrusion is the same as the width of the at least one protrusion at the downstream end of the first surface; JP ’409 do not teach a length of the first edge of the face [L1] of the at least one protrusion is shorter than [rather teaches the same as] a width [Wp] of the at least one protrusion at the downstream end [line along 62a, 66a] of the first surface, wherein the length of the first edge of the face of the at least one protrusion shorter than [rather teaches the same as] a length of the second edge of the face of the at least one protrusion; nor wherein the length of the second edge of the face of the at least one protrusion is shorter than [rather teaches the same as] as the width of the at least one protrusion at the downstream end of the first surface nor wherein the face of the at least one protrusion has a trapezoidal shape nor wherein a width of the third surface (between protrusions) increases toward downstream of the flow path.
Morrison [see annotations of Figs. 3, 4] teaches the at least one protrusion 30, 32 protruding toward the first flow path forming member and having a face that faces downstream [e.g. 30A, 32A],  wherein the face of the at least one protrusion comprises: a first edge [see annotations]; and a second edge located farther from the first flow path forming member than the first edge [not illustrated, but present when applied to a 2-D arrangement per paragraph 0018, noting that e.g. JP ‘409 and applicant’s disclosed invention are 2-D arrangements], wherein a length of the first edge of the face of the at least one protrusion is shorter than a width of the at least one protrusion at the downstream end of the first surface [see Fig. 4], wherein the length of the first edge of the face of the at least one protrusion is shorter than a length of the second edge of the face of the at least one protrusion [see Fig. 3];   AND wherein the length of the second edge of the face of the at least one protrusion is shorter than the width W2 of the at least one protrusion at the downstream end of the first surface [compare Figs. 4 and  3, noting Fig. 4 teaches L1 / W1 is less than W2 and the relative widths of the first and second edges are shown in Fig. 3, see paragraph 0028]; and  wherein the face [e.g. 30A, 32A] of the at least one protrusion has a trapezoidal shape [Fig. 3].  Note Morrison also teach the length of the second edge of the face of the at least one protrusion [L2] is shorter than the width of the at least one protrusion at the downstream end [W2] of the first surface. The width of the at least one protrusion at the downstream end [W2] of the first surface is greatly reduced from W2 at the first surface to L1 / W1 at the first edge, see paragraph 0028].  Fig. 3 teaches for the short protrusions 32B that the length of the first and second edges [L1 and L2] are relatively close whereas Fig. 4 teaches the relative length of the first edge L1 / W1 is much smaller than the than the width of the at least one protrusion at the downstream end of the first surface W2 for the same short protrusion 32B.  In other words, for 32B, W1/L1 may be e.g. 50% smaller than W2 whereas there may be a 10-20% increase of L2 relative to L1 and thus L2 < W2 would be readily envisioned from the drawings and one of ordinary skill in the art would readily be able to size L2 < W2  based on the illustrated relations.  Fig. 4 shows the trapezoid shape for the downstream face 30A, 32A, and paragraph 0022 teaches the equivalence of making the cross section of the downstream face a rectangle, i.e. the same shape disclosed by JP ‘409.  It would have been obvious to one of ordinary skill in the art to employ a trapezoidal shape for the face, such that wherein a length of the first edge of the face of the at least one protrusion is shorter than a width of the at least one protrusion at the downstream end of the first surface, wherein the length of the first edge of the face of the at least one protrusion is shorter than a length of the second edge of the face of the at least one protrusion, as taught by Morrison, as the trapezoidal face is equivalent or improved relative to the rectangular face [paragraph 0022 of Morrison].  It would have been obvious to one of ordinary skill in the art to make the length of the second edge of the face of the at least one protrusion [L2] shorter than the width of the at least one protrusion at the downstream end [W2] of the first surface, as an obvious matter of using the workable ranges in the art.  As for the width of the third surface increases toward downstream of the flow path, this width is the distance between adjacent protrusions and it is noted that as the width of the protrusions themselves decrease in the downstream direction [see Fig. 3 of Morrison], the remaining space is occupied by width of the third space, which conversely increases in width in the downstream direction, i.e. the width of the third surface increases toward downstream of the flow path.  It would have been obvious to one of ordinary skill in the art to make the width of the third surface increase toward downstream of the flow path, as an obvious matter of using the workable ranges in the art for the trapezoidal protrusions of Morrison. 
 
    PNG
    media_image3.png
    393
    444
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    295
    537
    media_image4.png
    Greyscale
 	JP ’409 do not teach the second fuel injection device is configured to inject fuel into the compressed air via a second fuel nozzle provided to the cavity;  nor the surface inclined surface connected to a downstream side end of the bottom surface, wherein an inclination of the inclined surface of the cavity is configured to be adjusted such that a shock wave is generated in the combustion region, nor wherein an angle between the inclined surface of the cavity and the first surface is less than or equal to 45 degrees;	 wherein the angle between the inclined surface of the cavity and the first surface is larger than or equal to 20 degrees.
KR ‘150 teaches a second fuel injection device [Fig. 4, see annotations] where the second fuel injection device 20 is configured to inject fuel into the compressed air via a second fuel nozzle 20 provided to the cavity 10 is the conventional practice for scramjets, in order to stabilize the combustion in the cavity for the scramjet; the inclined surface connected to a downstream side end of the bottom surface, wherein an angle between the inclined surface of the cavity and a first surface that is a surface of a part of the second flow path forming member that faces the upstream region is less than or equal to 45 degrees;	 wherein the angle between the inclined surface of the cavity and the first surface of the second flow path forming member appears to be larger than or equal to 20 degrees.  Alternate embodiments [Fig. 5b, 5c] also teach a second fuel injection device 20; the second fuel injection device 20 is configured to inject fuel into the compressed air via a second fuel nozzle provided to the cavity.  Andreadis et al is applied as a teaching reference which has a second fuel injection device 102; the second fuel injection device 102 is configured to inject fuel into the compressed air via a second fuel nozzle provided to the cavity allows for providing pilot fuel to the cavity that provides flame stabilization to the scramjet [see paragraph 0024]; the inclined surface connected to a downstream side end of the bottom surface, wherein an angle θ1 between the inclined surface of the cavity and the first surface that is a surface of a part of the second flow path forming member that faces the upstream region is less than or equal to 45 degrees [see paragraph 0019];	 wherein the angle θ1 between the inclined surface of the cavity and the first surface of the second flow path forming member is larger than or equal to 20 degrees [see paragraph 0019, range includes 20-40].  Alternately, Freeborn et al [see Figs. 3, 6, 7] teach the second flow path forming member is formed with a cavity located in the combustion region, wherein the cavity comprises: a bottom surface; and an inclined surface connected to a downstream side end of the bottom surface, and wherein an inclination of the inclined surface of the cavity is adjusted so that a shock wave [see annotations] is generated in the combustion region and a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity [see annotations and note the ramp shock wave is associated with the inclined surface / back wall and thus reaches inside the cavity, even if the shock is not as strong as that illustrated outside the cavity;]  the inclined surface connected to a downstream side end of the bottom surface, wherein an angle between the inclined surface of the cavity and a first surface that is a surface of a part of the second flow path forming member that faces the upstream region is less than or equal to 45 degrees;	 wherein the angle between the inclined surface of the cavity and the first surface of the second flow path forming member is larger than or equal to 20 degrees [see Fig. 3, taught as 22 degrees].  Freeborn et al teaching 
“Cavity shape has probably the strongest effect on cavity flow characteristics. Rectangular cavities are prone to unsteady flow due to acoustic disturbances caused by the shear layer impinging on the downstream wall and by periodic mass exchange with the main flow as the disturbed shear layer moves up and down [15,16]. Inclining the downstream wall, as seen in Fig. 2a, allows the shear layer to smoothly reattach, thereby reducing the magnitude of the unsteady effects associated with rectangular cavities [10,13,15,17]. However, even with an inclined downstream wall, oscillations remain possible [18,19]. Other effects within the cavity may further reduce unsteady fluctuations. For instance, fuel injection upstream of the cavity reduces cavity instability [20]. [page 572, bottom left paragraph” Additionally, heat addition due to combustion may suppress cavity instabilities seen under cold-flow conditions [21,22]” 
It would have been obvious to one of ordinary skill in the art to employ a second fuel injection device; the second fuel injection device is configured to inject fuel into the compressed air via a second fuel nozzle provided to the cavity, as taught by KR ‘150, where Andreadis teach the additional second fuel stabilizes the combustion in the cavity.  It would have been obvious to employ the inclined surface connected to a downstream side in the range of less than or equal to 45 degrees AND larger than or equal to 20 degrees,  as taught by KR ‘150 and/or Andreadis and/or Freeborn, where Freeborn teaches replacing the rectangular cavity shape of JP ‘409 is advantageous, because it reduces the unsteady flow due acoustic disturbances and to use the typical ranges in the art.

    PNG
    media_image5.png
    230
    388
    media_image5.png
    Greyscale
 
 The prior art do not teach wherein an inclination of the inclined surface of the cavity is configured to be adjusted such that a shock wave is generated in the combustion region,  Trefny teaches wherein the second flow path forming member is formed with a cavity 804, 805, 806 located in the combustion region, wherein the cavity comprises: a bottom surface 805; and an inclined surface 806 connected to a downstream side end of the bottom surface, and wherein an inclination of the inclined surface of the cavity is adjusted [see Fig. 11, hinges 1123, 1127; Fig. 12 shows its control; Fig. 14-16 shows the different inclination angles] so that at least shock wave 830 is generated in the combustion region;     wherein the flow path further comprises an upstream region configured to introduce the compressed air to the turbulence forming region, and wherein an angle between the inclined surface of the cavity and a first surface that is a surface of a part of the second flow path forming member that faces the upstream region is less than or equal to 45 degrees [see e.g. Figs. 14-16 which are to scale as the dimensions are graphed on the x and y axis; at least Fig. 14A, 14B, Fig. 16A, 16B];	 wherein the angle between the inclined surface of the cavity and the first surface of the second flow path forming member is larger than or equal to 20 degrees [at least Fig 14A, 14B, Fig. 16A, 16B].  Trefny further teach a shock wave 830 generated in the combustion region at the upstream region adjacent to the turbulence formation region / protrusion / first fuel injection device 803.  It would have been obvious to one of ordinary skill in the art to make the inclined surface adjustable, as taught by Trefny, to accommodate variable geometry from the cavity inclined surface, noting that Andreadis teach a wide range for this adjustable angle, and Freeborn teaches that this angle improves combustion stability. Trefny & KR ‘150 teaches an inclination of the inclined surface of the cavity is configured to be adjusted such that wherein the second fuel injection device is configured to inject fuel into the compressed air from a location downstream of the cavity [aft wall] and recirculates within the cavity far upstream of the inclined surface.   wherein an inclination of the inclined surface of the cavity is configured to be adjusted such that a shock wave is generated in the combustion region.  Freeborn et al teach the second flow path forming member is formed with a cavity located in the combustion region, wherein the cavity comprises: a bottom surface; and an inclined surface connected to a downstream side end of the bottom surface, and wherein an inclination of the inclined surface of the cavity is adjusted so that a shock wave [see annotations] is generated in the combustion region and a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity [see annotations and note the ramp shock wave is associated with the inclined surface / back wall and thus reaches inside the cavity, even if the shock is not as strong as that illustrated outside the cavity.]  

    PNG
    media_image6.png
    468
    568
    media_image6.png
    Greyscale

Pan et al [see Fig. 6] is also cited to teach wherein an inclination of the inclined surface of the cavity is configured to be adjusted such that: (i) a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity -- see annotations in Fig. 6, noting there are discontinuity surfaces generated by the shock wave in the cavity and anchored to the aft ramp / inclined rear wall.

    PNG
    media_image7.png
    564
    408
    media_image7.png
    Greyscale

It would have been obvious to employ an inclination of the inclined surface of the cavity is configured to be adjusted, as taught by Trefny, such that a shock wave is generated in the combustion region, as the Freeborn teach the inclination angle of the inclined surface is highly important for reducing the combustion instabilities in the combustion chamber and both Pan and Freeborn teaches a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity, as taught by Freeborn et al and/or Pan et al, as the conventional behavior of the cavity / inclined surface used in the scramjet art associated with supersonic flows.  It would have been obviuos to make the inclination of the inclined surface of the cavity configured to be adjusted such that a discontinuity surface generated by the shock wave reaches inside the cavity, as taught by Freeborn and/or Pan, as typical ranges enconpassed in the art for this type of combustion chamber, and make the second fuel injection device is configured to inject fuel into the compressed air from a location downstream of the discontinuity surface to a location upstream of the discontinuity surface such that the fuel crosses the discontinuity surface in the cavity – this is obviuos in light of KR’ 150, Freeborn and Andreadis, Note that fuel recirculating in the cavity is what causes the flame stabilization as taught by Freeborn, see page 571, bottom right paragraph to page 572, see quoted text below. 
"Flameholders provide a turbulent recirculation region in which combustion can take place with fuel and air entrained from the main flow. If the recirculation region entrains an appropriate fuel–air mixture, a stable flame should burn and provide a constant ignition source. Cavity flameholders present a potential flameholding solution by creating a relatively low drag recirculation region in which fuel and air can react and generate a stable flame."
 Note injecting fuel (i.e. from the inclined wall of KR '150) into the recirculating flow is what performs the flameholding. This teaching is also consistent with the Examiner's position expressing that Andreadis teaches much the same goal of injecting the pilot fuel into the cavity (& recirculation zone) to provide the flame stabilization (see bottom of page 4 of the final action of 6/24/2021). Accordingly, the references teach one of ordinary skill in the art the claimed invention.  JP ‘409 does not teach a third fuel injection device configured to inject fuel to the second flow path forming member via a third fuel nozzle provided to the first flow path forming member at a location downstream to the cavity.  Andreadis et al further teach a third fuel injection device 110 configured to inject fuel to the second flow path forming member 42 via a third fuel nozzle 110 provided to the first flow path forming member at a location downstream to the cavity 60, which provides additional fuel for operating the scramjet and which promotes flame stabilization.  It would have been obvious to one of ordinary skill in the art to employ a third fuel injection device / nozzle for the first flow path forming member, as taught by Andreadis et al, in order to provide additional fuel which promotes flame stabilization for scramjet operation. 
 	Potential route for prosecution
Modifying claim 9 with that below1 would be favorably considered:  “wherein the inclination of the inclined surface of the cavity is configured to be adjusted such that a discontinuity surface generated by the shock wave reaches inside the cavity, and the second fuel injection device injects fuel from a location proximate the bottom surface of the cavity and from a location downstream of the discontinuity surface such that fuel is injected with an upstream axial component into an upstream flowing portion of cavity recirculation flow and such that the fuel crosses the discontinuity surface in the cavity to join the recirculation flow”  
Note that KR 20110072150 does not teach the fuel injection is proximate the bottom of the cavity, but rather near the top of the cavity.  It is noted that by injecting the fuel near the bottom of the cavity, the fuel injection would beneficially strengthen the recirculation flow by being in the same direction as the recirculation flow.  
 Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.  Applicant’s arguments center around the new limitations added by amendment, which are generally directed to the trapezoidal configuration of the projections.  Morrison has now been cited for this feature, rendering Kuhn’s extraneous.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg, can be reached at 571-272-4828.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

October 5, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note no underlining or strikethrough was used to show the differences with the current claim 9.